The court in this case set aside the verdict of the jury, on its own motion, without a motion being filed by either side in any wise complaining of the verdict. This action by the court was taken twenty days after the verdict was returned. The appellant here was defendant below against whom the verdict was rendered. The reasons given by the court for disturbing a verdict of the jury which was apparently satisfactory to both parties is stated by the court as follows:
"For the reason that the court was of the opinion that the matter involved in this action should be tried out in case No. 636 on the trial docket of this court, which is a suit in equity for the dissolution of a partnership, accounting, and settlement of the partnership affairs in which action all the rights of the *Page 74 
parties hereto can be determined; Frank M. Anderson and one John H. Harris being plaintiffs, and said George C. Chrisman, defendant," etc.
The reason of the court being stated fully and in detail, it must be presumed that there was no other reason for the action taken. This reason was not a sufficient one for disturbing the verdict of the jury. There is not a suggestion of fraud, collusion, or that the court had in any way been imposed upon, nor even that the verdict was an erroneous or improper one. It is therefore unnecessary to discuss the inherent powers of the court, in controlling its process and judgments during the term; if the power exercised in this case exists, and ifLong v. County Commissioners, 5 Okla. 128, 47 P. 1063, takes too narrow a view of the law, which it is not necessary here to decide, yet still the court, under the facts of this case, erred in setting aside a verdict acquiesced in by the litigants. The cause should be reversed.
By the Court: It is so ordered.